        Case 1:18-cv-05973-GBD-OTW Document 84 Filed 06/10/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
SEAN BEST,
                                                                 :
                                      Plaintiff,                 :   No. 18 Civ. 5973 (GBD) (OTW)
                                                                 :
                     -against-                                   :   ORDER
                                                                 :
THE CITY OF N.Y., et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         Having reviewed Plaintiff’s renewed application for the Court to request pro bono

counsel (ECF 81, 82) as well as the file in the above-captioned case, the Court directs the Clerk

of Court to request pro bono counsel for Plaintiff in accordance with the Pro Bono Panel’s

procedures.

         The Court advises Plaintiff that there are no funds to retain counsel in civil cases and the

Court relies on volunteers. This case will be placed on a list that the Clerk’s office circulates to

attorneys who are members of the Pro Bono Panel of the Court. It takes time for this list to

circulate. If an attorney decides to take the case, the attorney will contact Plaintiff directly.1

There is no guarantee, however, that a volunteer attorney will decide to take the case, and


1
 Plaintiff last updated his address on the CM/ECF docket on April 2, 2020, when he contacted the pro se office to
do so. The current listed address is as follows: NYSID: 08859416L, B&C No. 3492000330, George R. Vierno Center,
09-09 Hazen Street, East Elmhurst, NY 11370. Since then, Defendants have represented that he was released from
custody on April 28, 2020. (ECF 78). Plaintiff has not yet updated his address. Needless to say, if an attorney
decides to take his case, he or she must be able to contact him. Thus, it is imperative that Plaintiff update his
address as needed throughout the duration of his case. Further, Plaintiff risks dismissal of his case if he fails to
promptly submit a written notification to the Court if his address changes. See Alomar v. Recard, No. 07-cv-5654
(CS) (PED), 2010 WL 450047, at *2 (S.D.N.Y. Feb. 9, 2010) (“The duty to inform the Court and defendants of any
change of address is ‘an obligation that rests with all pro se plaintiffs.’”).

                                                                 1
      Case 1:18-cv-05973-GBD-OTW Document 84 Filed 06/10/20 Page 2 of 2



Plaintiff should be prepared to proceed with the case pro se. Of course, if an attorney offers to

take the case, it is entirely Plaintiff’s decision whether to retain that attorney or not.

       A copy of this order will be mailed to Plaintiff’s address, as listed on the CM/ECF docket.


       SO ORDERED.



                                                             s/ Ona T. Wang
Dated: New York, New York                                  Ona T. Wang
       June 10, 2020                                       United States Magistrate Judge




                                                  2
